DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim(s) 22-24, 27-30, and 50-51 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being unpatentable over Depuy Synthes (Depuy Synthes. "Global APG - Design Rationale and Surgical Technique." DePuy Synthes, 2010. Web. 22 Dec. 2014. <http://www.synthes.com/sites/NA/NAContent/Docs/Product Support Materials/Technique Guides/0612-13-509_GlobalAPGdesignrationaleST.pdf>., Applicant supplied in IDS filed on 4/26/19) in view of Pepper (US Patent Pub. 20040236339A1).
DePuy discloses a method of preparing a bone (low profile central reamer on pg. 4).  Specifically in regards to claims 22 and 51, Depuy discloses sliding a burr between a shoulder blade and a humeral head using a lateral approach until the burr is coaxial with a guide pin (breakaway guide pin) previously placed in the shoulder blade  (Fig 15, Fig. 8-9 and 12; Para. [0003] on Page 14, Para. [0001] on Page 16).  The burr (low profile central reamer) including  a hub, the burr being configured for rotation about an axis, the hub adapted to receive a drive shaft; In re Japikse, 86 USPQ 70.  However, Depuy is silent as to the guide pin being able to axially engage the burr at a location other than the proximal end.


    PNG
    media_image1.png
    349
    792
    media_image1.png
    Greyscale

Figure 1:  The crown, hub, lugs, and free volume of the DePuy reamer.
Pepper discloses a method of preparing a bone (long bone reaming apparatus and method).  Specifically in regards to claim 22, Pepper recites sliding a burr (230) until the burr (230) is coaxial with a guide pin (170) previously placed in the surgical site  without needing to axially engage the burr (230) from a proximal end of the guide pin (170) (Pepper recites the teaching for cutting a slot into a hub of a cutting device which when applied to the Tornier reference would create a hub having a slot sized to allow the guide pin to be loaded thereto.) (Fig. 18B and 16A-16B;  Page 6 Para. [0163] and [0166]).  In regards to claim 51, Pepper recites wherein the hub includes a slot (240) (Fig. 18B).  It would have been obvious for one having ordinary skill in the art at the time the invention was made to modify the reamer of Depuy by adding a slot in the hub between two lugs in view of Pepper in order to facilitate the connection of the cutter to a guide rod by means of a non-axial insertion method wherein the reamer shaft does not have to be separated to load the pin (Page 2 Para. [0026]).  
In regards to claim 23
In regards to claim 24, Depuy discloses advancing the driving shaft axially toward the hub (Fig. 12-15; Reaming-Normal Exposure: Paragraph 1 on Pg. 16, Reaming-Challenging Exposure: Paragraph 1 on Pg. 17). 
In regards to claims 27-28, Depuy discloses milling the bone using etching reliefs on a distal surface of the milling body, and wherein driving the burr defines a concave cavity in the bone (As can be seen in Fig. 12-15 and in the Description of the Low Profile Reamer on Pg. 4, the reamer prepares the bone surface by rotating a series of curved lugs with etching reliefs that connect to a crown.) (Description of low profile central reamer on Pg. 4 and Page 17 and Fig. 15 on Page 17).
  In regards to claims 50 and 29, Depuy discloses positioning the burr in contact with the shoulder blade utilizing a guide pin, and advancing a free volume of the burr toward a bone engaging end of the guide pin (See Fig. 13-15; and Reaming-Normal Exposure: Paragraph 1 on Pg. 16, Reaming-Challenging Exposure: Paragraph 1 on Pg. 17 ).  
In regards to claim 30, Depuy discloses wherein the lugs are angled toward the proximal end of the guide pin (As can be seen in Fig. 1 above and the Fig. of the Low Profile Reamer on Pg. 4, the lugs of the reamer are all at an upward incline with respect to the hub and therefore would be angled towards a proximal end of a guide pin that would be inserted in the shoulder.) (Fig. of Low Profile Reamer on Pg. 4 and Fig. 1 above).


In regards to claim 25, Tornier in view of Pepper and Rauscher discloses a method as disclosed above.  However, they are silent as to the drive shaft coupled to the hub by means of threads.  Rauscher discloses wherein coupling the drive shaft (20) with the hub (40) includes 

Claim(s) 23 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being unpatentable over Depuy in view of Pepper as applied to claim 22 above, and in further view of Rausher (US Patent 20110028977A1).
Depuy in view of Pepper disclose a method of preparing bone utilizing a burr having a hub surrounding by a milling body composed of a crown spaced from the hub by means of lugs.  However, the combination is silent as to a portion of the crown being eliminated between two of the lugs.  
Rauscher discloses a method of preparing a bone. Specifically in regards to claim 25, Rauscher discloses a burr (30) having a hub (40) having a bore (42) adapted to receive a drive shaft (20) and a milling body (31) that surrounds a periphery of the hub (40) which comprises a crown (36) spaced from the hub (400 and lugs (54) that connect the hub (40) to the crown (36) (Fig. 2-4; and Page 2 Para. [0023]-[0026]).  Rauscher discloses wherein coupling the drive shaft (20) to the hub (40) comprises coupling a threaded connection (Fig. 2-4; and Page 2 Para. [0023]-[0026]). It would have been obvious to one having an ordinary skill in the art at the time the invention was made to modify the combination by modifying the hub of Depuy to have a cylindrical wall creating a bore surrounding it with internal threads and for the drive shaft of DePuy to have a threaded end as taught in Rauscher so that when the driver is affixed in place the threads ensure that the driver is retained in place (Page 2 Para. [0026]).

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection.

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269.  The examiner can normally be reached on M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/            Primary Examiner, Art Unit 3775